786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALICE MCQUAID, Plaintiff-Appellant,v.MARGARET M. HECKLER, SECRETARY OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
85-3450
United States Court of Appeals, Sixth Circuit.
2/10/86
N.D.Ohio
APPEAL DISMISSED
ORDER

1
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges and CHURCHILL, District Judge.*


2
Plaintiff filed this action challenging the Secretary's denial of social security disability and widow's insurance benefits.  The case was referred to a magistrate, who recommended granting the Secretary's motion for summary judgment.  The district court adopted the magistrate's report and dismissed the complaint.  Plaintiff filed a timely appeal.  The Secretary has moved to dismiss the appeal on the grounds that plaintiff waived his right to appeal.  The appeal has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of plaintiff's brief and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The record reveals that plaintiff failed to file objections to the magistrate's report and recommendation.  Plaintiff admits to this fact in her appellate brief.  The magistrate's report clearly stated that the parties were required to file objections or else waive the right to appeal.  Fifteen (15) days after the magistrate's report was filed, the district court noted that no objections had been filed, adopted the magistrate's report and recommendation and granted the Secretary's motion for summary judgment.  Under these circumstances, plaintiff waived his right to appeal.  See Thomas v. Arn, ---- U.S. ----, 54 U.S.L.W. 4032 (U.S. Dec. 4, 1985); Patterson v. Mintzes, 717 F.2d 284 (6th Cir. 1983); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


4
Accordingly, it is ORDERED that the motion to dismiss the appeal is granted and the appeal is dismissed.  Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, U.S. District Judge for the Eastern District of Michigan, sitting by designation